DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                

 Status of Claims 
Claims 1-20 are pending in this instant application per claim amendments and remarks filed on 02/18/2021 by Applicant, wherein Claims 1, 10 and 19 are three independent claims reciting device, method and non-transitory computer-readable storage medium claims with Claims 2-9, 11-18 & none dependent on the three independent claims respectively.  Said claim amendments have amended all three/3 independent Claims 1, 10 & 19 only, while adding a new Claim 20 depending directly from Claim 1.              
This Office Action is a final rejection in response to the claim amendments and remarks filed by the Applicant on 18 FEBRUARY 2021 for its original application filed on 12 JUNE 2019 that is titled:      “Device, Method, and Computer Readable Medium for Large Scale Electronic Processing”.           
Accordingly, amended Claims 1-20 are now being rejected herein.       

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            

Claims 1-20, as amended, are rejected under 35 USC 103 using a combination of references as outlined hereunder.             


Independent Claim 10 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2017/ 0085555 filed by Bisikalo et al. (hereinafter “Bisikalo”) in view of Pub. No. US 2008/ 0281747 filed by Musier (hereinafter “Musier”), and as described below for each claim/ limitation.             

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.                

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.           

(NOTE:    Latest ‘amendments to the claims’ filed by the Applicant on 02/18/2021 are shown as underlined additions, and all deletions may not be shown.)          


Exemplary Analysis for Rejection of Claims 10-18  

With respect to Claim 10, Bisikalo teaches ---   
10.	A method for a device in a blockchain network that communicates over a computer network with a first external computer terminal, one or more second external computer terminals, and at least two external entities, the device comprising a memory configured to maintain data of an electronic transaction, predetermined thresholds, and external identification information, and circuitry, the method comprising:

(step 724). ...... Using a beacon or NFC, as described herein, or similar means, the SOCOACT may be able to determine when both parties are in close proximity (step 818) and begin the transaction there-between, for example, on their respective portable electronic devices.”}; & para [0433] about {“One typical output device may include a video display, which typically comprises a Cathode Ray Tube (CRT) or Liquid Crystal Display (LCD) based monitor with an interface (e.g., DVI circuitry and cable) that accepts signals from a video interface, may be used.  The video interface composites information generated by a computer systemization and generates video signals based on the composited information in a video memory frame.”};  which together are the same as claimed limitations of preamble above)        


Bisikalo teaches ---         
adding, by the circuitry, at least one transaction block to a chained sequence of one or more blocks, including:
(see at least:  Bisikalo ibidem; and paras [0233]-[0234] about {“A transaction is a signed section of data broadcast to the network and collected into blocks.  It typically references prior transaction(s) and assigns a specific transaction value from it to one or more recipient addresses.  Transactions are recorded in the network in form of files called blocks.  Structures of the block and its corresponding blockheader are shown in FIGS. 23 and 24, respectively. ...... FIG. 23 shows a schematic representation of the data structure of an equity ownership transaction block in the blockchain maintained by the SOCOACT.”};  which together are the same as claimed limitations above)     


Bisikalo teaches ---          
receiving, over the computer network from the first external computer terminal, a request message having the data of the electronic transaction,
(see at least:  Bisikalo ibidem; and paras [0168] about {“FIG. 6 shows a flowchart of a blockchain generation process for the SOCOACT.  New transactions are broadcast to all nodes (step 602).  The steps of this process that follow are performed iteratively for each miner node (step 603).  Each miner node collects new transactions into a block (step 604).  Each miner node works on finding a difficult proof-of-work for its block (step 606).  At step 607, the SOCOACT determines whether a proof of work is found.  If so, the process continues to step 608.  Otherwise, the process returns to step 604 above.  When a node finds a proof-of-work, it broadcasts the block to all nodes (step 608).  Nodes accept the block only if all transactions in it are valid and not already spent (step 610).  Nodes express their acceptance of the block by working on creating the next block in the chain, using the hash of the accepted block as the previous hash (step 612).”};  which together are the same as claimed limitations above)     


Bisikalo teaches ---        
broadcasting, over the computer network to the one or more second external computer terminals, an alert message alerting of the request message,     

determining a match between the transaction data and the counter transaction data,           
(see at least:  Bisikalo ibidem; and para [0151] about {“FIG. 5 shows a datagraph illustrating embodiments of a virtual currency transaction performed by the SOCOACT.  A user 106a may engage their client 106 such that their virtual wallet interacts with the SOCOACT to affect a transfer of virtual currency to a third party.  The third party may confirm the transaction via third-party device 104.  In one example, the network interface 102 includes a beacon that may be attached to another device (e.g., a utility monitoring device, a consumable item, another mobile client device, a smartphone, computer, etc.).  The beacon may provide a destination virtual currency address to which a transfer of virtual currency is to be completed. Alternatively, or in addition thereto, the third party device 104 may provide the destination address for a transaction in place of a beacon, according to the various implementations described herein.  Likewise, the client may provide the destination address with the transaction request when it is otherwise known to the client 106.  The network device 102 may be configured to enable network communication between at least one SOCOACT server 5801 and the client terminal 106 and/or third party device 104.”}; & para [0215] about {“FIG. 20 shows a datagraph diagram illustrating embodiments of a fractional ownership equity transaction process for the SOCOACT.  This process continues from the process of FIG. 19 and commences when a client 106a using client terminal 106 identifies a source of funds to be used to purchase a fractional share of an equity (step 2002).  The source of funds may include a wallet address as described previously above, when the transaction involves payment via a virtual currency.  The source of funds may include an identification of a financial account, such as a bank account or an investment account, when the purchase is to be made by real currency, i.e., dollars.  The account identified by the client 106a is sent in an account identification message by the client terminal 106 to the SOCOACT 5801 via the data communications network 100 (step 2004).  The SOCOACT 5801 then verifies the amount of funds in the wallet or current account balances available for an fractional equity purchase. (step 2006) by retrieve stored wallet/account data for example from Account database 5819a (step 2007).  The retrieved wallet or account data is sent to the client terminal 106 via 


Bisikalo teaches ---          
broadcasting, to a plurality of nodes in the blockchain network, a consensus request message for generating the at least one transaction block as an immutable record of the transaction data and the counter transaction data, the generating the at least one transaction block includes creating a block header that contains a hash pointer that has a hash of a block header of a block that the at least one transaction block is linked to,
(see at least:  Bisikalo ibidem; and para [0076] about {“Before Bitcoin can be transferred out of a public address, the owner of  that address must prove that he owns the address by signing the transaction with the same private key that was used to generate the public address.  Upon successfully doing so, the transaction is then broadcast to the Bitcoin network.  The network groups transactions into blocks, confirms that the transactions are valid, and adds the block to the blockchain.”}; & para [0168] about {“FIG. 6 shows a flowchart of a blockchain generation process for the SOCOACT.  New transactions are broadcast to all nodes (step 602).  The steps of this process that follow are performed iteratively for each miner node (step 603).  Each miner node collects new transactions into a block (step 604).  Each miner node works on finding a difficult proof-of-work for its block (step 606).  At step 607, the SOCOACT determines whether a proof of work is found.  If so, the process continues to step 608.  Otherwise, the process returns to step 604 above.  When a node finds a proof-of-work, it broadcasts the block to all nodes (step 608).  Nodes accept the block only if all transactions in it are valid and not already spent (step 610).  Nodes express their acceptance of the block by working on creating the next block in the chain, using the hash of the accepted block as the previous hash (step 612).”}; & para [0236] about {“FIG. 24 shows a schematic representation of the data structure of the blockheader field of the ownership transaction block in the blockchain maintained by the SOCOACT.  The blockheader field may contains the following sub-fields: a version field containing a block version number that may be four bytes, a "hashPrevBlock" field containing a 256-bit hash of the previous block in the blockchain, a "hashMerkelRoot" field 


Bisikalo teaches ---          
receiving, from one of the plurality of nodes, a message indicating that consensus has been achieved, and adding the at least one transaction block to the chained sequence,        
(see at least:  Bisikalo ibidem; and para [0008] about {“Bitcoin uses peer-to-peer technology to operate with no central authority.  Transaction management and money issuance are carried out collectively by the network via consensus.”}; & para [0155] about {“Each owner transfers the coin to the next by digitally signing a hash of the previous transaction and the public key of the next owner and adding these to the end of the coin.  A payee can verify the signatures to verify the chain of ownership.”}; & para [0326]/FIG. 39 about {“At 3901, the participants may negotiate the size of a deal and assets to be exchanged (e.g., USD crypto tokens and collateral US Treasuries crypto tokens).  In one implementation, Participant B (e.g., a dealer) may propose specific collateral and currency amounts at 3905.  For example, Participant B may use a smart contractor generator GUI.  Participant A (e.g., a fund) may agree to the proposed smart contract, and a smart contract may be submitted to the block chain via the SCG component at 3910.”}; which together are the same as claimed limitations above)     


Bisikalo teaches ---          
updating the data of the electronic transaction and comparing the data, including 
(at least one of an updated rate and spread) related to (valuation of an item having value) that is tied to the transaction data, to the predetermined thresholds to obtain a comparison result,   and      
(see at least:  Bisikalo ibidem; and para [0182]/FIG. 11 about {“Next, at step 1107, the SOCOACT system confirms whether the payer source of funds has a sufficient balance for completing the transaction.  This may be done by comparing the requested transaction amount to the balance stored in the source account or wallet.  If the balance is sufficient, the process continues to step 1109 below.”}; & para [0274] about {“if prior entries 

Bisikalo teaches as disclosed above, but it may not explicitly disclose about ‘at least one of an updated rate and spread’ and ‘valuation of an item having value’. However, Musier teaches it explicitly.     
(see at least:  Musier Abstract and Summary in paras [0006]-[0020]; & para [0091] about {“In an embodiment, the exchange rate 120 may be a currency exchange rate.  In an embodiment, the exchange rate 120 may be a unit of measure conversion.  The platform 104 may provide and/or determine the exchange rate 120, such as by using the analytic engine 1148.  The exchange rate 120 may change with the market conditions 1150.  Further, the exchange rate 120 may be updated in real time 1140 or may be updated periodically 1142.  The exchange rate 120 may provide an indication of value of an environmentally relevant item 202.  By using exchange rates 120, a net effect may be to have some or all environmentally relevant items 202 (such as RECs, EECs, CCs or others) in one common currency or measure.  The exchange rate 120 may be used to calculate and/or determine the value 1130, or may actually be, the spread between two environmentally relevant items 202 or an environmentally relevant item 1102 & a financial instrument 1108, including, without limitation, a security or commodity.  In an embodiment, the exchange rate 120 may call for the computation or creation of a derivative 1134 that allows a user to determine a REC to carbon-carbon avoidance measure associated with a REC.  The exchange rates 120 may enable the arbitrage 1138 of the same environmentally relevant item 202 1102 type across different jurisdictions 272.  For example, a Massachusetts REC and a Texas REC may not be valid in the other state's jurisdiction, but environmentally relevant items 202 and derivatives thereof allow swaps and arbitrage transactions to occur.  The different jurisdictions 272 may be different international countries or markets.  In another example, the creation of a derivative that enables trading around a carbon credit and the avoided carbon of a REC in the same or different jurisdictional region.  In another embodiment, a regional green-house gas initiative (RGGI) carbon offset or allowance may not be valid in a western climate initiative (WCI) market system, but environmentally relevant items 202 and derivatives thereof may allow swaps and arbitrage transactions to occur.”};  which together are the same as claimed limitations above to include about ‘at least one of an updated rate and spread’ and ‘valuation of an item having value’)         

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Bisikalo with teachings of Musier.  The motivation to combine these references would be to provide a cryptographically secure decentralized peer-to-peer (P2P) electronic payment system that solves counterfeiting and double-spending problems without any centralized authority (see para [0010] of Bisikalo), and to provide systems and methods to systematically create, track, auction, buy, sell, trade, convert, retire, analyze and manage the various environmentally relevant items that exist around the world (see para [0004] of Musier).        


Bisikalo and Musier teach ---           
performing an action based on the comparison result;   and 
(see at least:  Bisikalo ibidem; and para [0092] about {“Also, SOCOACT may be used to enable a seamless checkout process.  When a client checks in, a smart contract is created to move Bitcoin-like virtual currency after his checkout date.  Since the address that the client provides at the time of check-out might not contain enough funds as it did on check-in, the projected funds for this transaction may remain locked by the SOCOACT, which can become valid and transferable at a later time, i.e. upon check-out date.  The hotel will immediately send credits or debits based on the actual usage of the hotel's amenities.”}; & 
same as claimed limitation above)       
(see at least:   Musier ibidem)     


Bisikalo and Musier teach ---            
concurrently with the updating, comparing and performing an action, performing, by the circuitry, periodic valuation and transmission of an item having value that is tied to the transaction data, including:        
(see at least:  Bisikalo ibidem; and paras [0086]-[0088] about {“SOCOACT-enabled transactions, on the other hand, and can be moved daily, hourly or weekly with little transaction overhead. ...... For example, Alex makes a payment via SOCOACT that can be placed on the block chain for the tax amount due, but which may not be valid until a certain date (e.g. end of the month).  When the transaction becomes valid, Bitcoin-like virtual currency is transferred to the town treasury and the town immediately credits some amount back, based on the meter reading. ......Alex may have a $500 carbon surcharge on his taxes today.  The monitors on Alex's furnace, his gas meter and electric meter can sum up all his uses resulting in carbon emissions and then net them out--all using the blockchain.  Then because the blockchain is accessible by his local town he can get the surcharged reduced by, for example, $250 per year in response to Alex's 
environmentally friendly actions.”}; & para [0186]/FIG. 13 about {“A virtual currency payment is then made periodically to 
cover resource usage in accordance with FIG. 5 above (step 1308).”};  which together are the same as claimed limitations above)     
(see at least:   Musier ibidem)     


Bisikalo and Musier teach ---           
transmitting messages to the external entities associated with the external identification information,      

(see at least:  Bisikalo ibidem; and para [0215]/FIG. 20 about {“The account identified by the client 106a is sent in an account identification message by the client terminal 106 to the SOCOACT 5801 via the data communications network 100 (step 2004).”}; & para [0216]/FIG. 20 about {“The trade execution message is sent by the client terminal 106 (step 2014) and then received by the SOCOACT 5801 via the data communication network 100 and the network interface servers 102 (step 2016).”}; & para [0402]/FIG. 55 about {“The user may send an external feature add request 5529 to the SOCOACT Server.  For example, the user may request (e.g., via SOCOACT UI) that an account data structure datastore (e.g., a third party electronic wallet) be added to the user's account.”};  which together are the same as claimed limitations above)       
(see at least:   Musier ibidem)     


Bisikalo and Musier teach ---        
determining a value of the item,   and
(see at least:  Bisikalo ibidem; and para [0106] about {“The SOCOACT can include a custom exotic derivatives UI where value of option vs value of asset plot is drawn & creates a blockchain smart contract.”}; & para [0214]/FIG. 19 about {“Next, at step 1914, the client 106a using client terminal 106 may request a quote for the current price of an equity.  The datastructure of this request is of the same general form as described above for other database queries.  The equity quote request is sent to the SOCOACT by client terminal 106 via the data communications network 100 (step 1916).  The quote request is received by the SOCOACT 5801 via network interface servers 102 (step 1918).  The SOCOACT then forwarded the quote request to third-party trade execution servers 104 to obtain the current market price for the requested equity (step 1920).  The trade execution servers 104 receive the quote request and determines the current price from available market data (step 1922).”};  which together are the same as claimed limitations above)     
(see at least:   Musier ibidem)     


Bisikalo and Musier teach ---       
establishing movement of the item between the external entities based on the determined value of the item and the predetermined thresholds.      
(see at least:  Bisikalo ibidem; and para [0086] about {“Micro 

(see at least:   Musier ibidem)     




Dependent Claims 11-14 & 17-18 are rejected under 35 USC 103 as anticipated by Bisikalo and Musier as applied to the rejection of independent Claim 10 above, and as described below for each claim/ limitation.           

With respect to Claim 11, Bisikalo and Musier teach ---          
11. The method of claim 10, wherein the transaction data and the counter transaction data includes a value at a future date and an initial posting of the value of the item, the method further comprising:              
(see at least:  Bisikalo ibidem;  & paras [0105]-[0106], [0157], [0163] & [0209] for claimed limitations above)       
(see at least:   Musier ibidem)     


Bisikalo and Musier teach ---          
determining, by the circuitry, a value of the item after the initial posting;   and         
establishing movement, by the circuitry, of the item between the external entities based on a final value of the item.          
(see at least:  Bisikalo ibidem;  & paras [0209]-[0210], [0214]/ 
FIG.19 & [0217] for claimed limitations above)       
(see at least:   Musier ibidem)     



With respect to Claim 12, Bisikalo and Musier teach ---          
12.    The method of claim 10, further comprising: moving the item directly between the external entities based on the external identification information.
(see at least:  Bisikalo ibidem;  & paras [0327], [0343] and [0402]-[0403]/FIG.55 for claimed limitations above)       
(see at least:   Musier ibidem)     



With respect to Claim 13, Bisikalo and Musier teach ---          
13.    The method of claim 11, wherein the item is an asset in the transaction data and in the counter transaction data, respectively,
wherein the predetermined thresholds include a minimum and a maximum threshold,
(see at least:  Bisikalo ibidem; & paras [0327], [0359]/FIG.46, [0360] and [0366]/FIG.47 for claimed limitations above)    
(see at least:   Musier ibidem)     


Bisikalo and Musier teach ---         
wherein the method further comprises:             
receiving periodic feeds of updated data of the electronic transaction;
(see at least:  Bisikalo ibidem; & paras [0108] & [0342]-[0343]/ FIG.41 for claimed limitations above)    
(see at least:   Musier ibidem)     


Bisikalo and Musier teach ---              
performing valuation of the asset based on the updated data and compare the valuation values with the predetermined thresholds;   and        
(see at least:  Bisikalo ibidem; & paras [0255]-[0256]/FIG.27, [0291]/FIG.35 & [0326]/FIG.39 for claimed limitations above)    



Bisikalo and Musier teach ---      
establishing movement of the item between the external entities based on the external identification information in accordance with the comparison.            
(see at least:  Bisikalo ibidem; & paras [0152]/FIG.5, [0210]/ 
FIG.18 & [0359]/FIG.46 for claimed limitations above)    
(see at least:   Musier ibidem)     



With respect to Claim 14, Bisikalo and Musier teach ---          
14.    The method of claim 10, wherein a block of the immutable record includes confirmation instructions, the method further comprising:            
generating a block having an executed transaction.         
(see at least:  Bisikalo ibidem; & paras [0137]/FIG.3, [0190]/ FIG.16, [0197] and paras [0238]-[0239]/FIG.25 for claimed limitations above)      
(see at least:   Musier ibidem)     



With respect to Claim 17, Bisikalo and Musier teach ---          
17.    The method of claim 13, wherein the settling of the movement of the asset by determining a shift in valuation between a last valuation and an asset movement point, plus a residual amount that is under the minimum threshold.          
(see at least:  Bisikalo ibidem; & paras [0105]-[0106], [0157], [0210]/FIG.18 & [0324]/FIG.37 for claimed limitations above)    
(see at least:   Musier ibidem)     


With respect to Claim 18, Bisikalo and Musier teach ---          
18.    The method of claim 10, wherein the memory is further configured to maintain one or more documents that are uploaded and stored in a data block as an HTML template including variable names of terms that can be changed based on a state of control logic, 
(see at least:  Bisikalo ibidem; & paras [0150]/FIG.4, [0152]-[0153]/FIG.5 and [0157] for claimed limitations above)    
(see at least:   Musier ibidem)     


Bisikalo and Musier teach ---     
wherein the method further comprises:          

(see at least:  Bisikalo ibidem; & paras [0152]-[0153]/FIG.5, [0157] and [0164] for claimed limitations above)    
(see at least:   Musier ibidem)     


Bisikalo and Musier teach ---           
receiving, over the computer network from the first external computer terminal, a message having updated terms data;          
(see at least:  Bisikalo ibidem; & paras [0343]/FIG.41, [0360] & [0402]/FIG.55 for claimed limitations above)    
(see at least:   Musier ibidem)     


Bisikalo and Musier teach ---       
broadcasting, over the computer network to one or more second external computer terminals, an alert message alerting of the request message;         
(see at least:  Bisikalo ibidem; & paras [0215]-[0216]/FIG.5, [0359]/ FIG.46 & [0360] for claimed limitations above)    
(see at least:   Musier ibidem)     


Bisikalo and Musier teach ---           
receiving, over the computer network from one of the one or more second external computer terminals,        
(see at least:  Bisikalo ibidem; & paras [0343]/FIG.41, [0360], & [0402]/FIG.55 for claimed limitations above)    
(see at least:   Musier ibidem)     


Bisikalo and Musier teach ---      
a response message having counter terms data that relates to the alert message;         
(see at least:  Bisikalo ibidem; & paras [0152]/FIG.5, [0210]/ FIG.18 & [0359]/FIG.46 for claimed limitations above)    
(see at least:   Musier ibidem)     


Bisikalo and Musier teach ---         
determining, by the circuitry, a match between the terms data and the counter terms data;           
(see at least:  Bisikalo ibidem; & paras [0152]/FIG.5, [0168]-[0169]/FIG. 6, [0268] & [0348]-[0349]/FIG.42 for claimed 

(see at least:   Musier ibidem)     


Bisikalo and Musier teach ---         
broadcasting, to the plurality of nodes in the blockchain network, a consensus request 
message for creating a data block as an immutable record of the terms data and the 
counter terms data;   and                
(see at least:  Bisikalo ibidem; & paras [0168]-[0169]/FIG. 6, [0233] & [0268] for claimed limitations above)    
(see at least:   Musier ibidem)     


Bisikalo and Musier teach ---            
receiving, from one of the plurality of nodes, a message indicating that consensus has been achieved.                
(see at least:  Bisikalo ibidem; & paras [0008], [0238] & [0345] /FIG.41 for claimed limitations above)    
(see at least:   Musier ibidem)     




Dependent Claims 15-16 are rejected under 35 USC 103 as anticipated by Bisikalo and Musier as applied to the rejection of Claims 10-14 & 17-18 above, and further in view of Pub. No. US 2017/ 0103385 filed by Wilson, Jr. et al. (hereinafter “Wilson”), and as described below for each claim/ limitation.           

With respect to Claim 15, Bisikalo and Musier teach ---          
15.    The method of claim 11, wherein the transaction data and the counter transaction data include (a future settlement date), wherein the method further comprises:       
settling the movement of the item on (the future settlement date).            
(see at least:  Bisikalo ibidem; & paras [0197], [0274]/FIG.28, [0326]/FIG.39, [0343]/FIG.41 and [0396]/FIG.51 for claimed limitations above)    
(see at least:   Musier ibidem)     

Bisikalo and Musier teach as disclosed above, but they may not explicitly disclose about ‘a/the future settlement date’.  However, Wilson teaches it explicitly.     
(see at least:  Wilson Abstract & Summary in paras [0005]-[0011] 


It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Bisikalo and Musier with teachings of Wilson.  The motivation to combine these references would be to provide a cryptographically secure decentralized peer-to-peer (P2P) electronic payment system that solves counterfeiting and double-spending problems without any centralized authority (see para [0010] of Bisikalo), and to provide systems and methods to systematically create, track, auction, buy, sell, trade, convert, retire, analyze and manage the various environmentally 



With respect to Claim 16, Bisikalo, Musier and Wilson teach ---          
16.    The method of claim 15, wherein the transaction data and the counter transaction 
data include a currency pair and a forward exchange rate,        
(see at least:  Bisikalo ibidem; & paras [0122]-[0123], [0216]/ FIG.20, [0324]/FIG.37 and [0396]/FIG.51 for claimed limitations above;  & paras [0008]-[0009] about distributed crypto-currency and digital currency that together are the same as ‘a currency pair and a forward exchange rate’)      
(see at least:   Musier ibidem)     
(see at least:  Wilson ibidem)        


Bisikalo, Musier and Wilson teach ---          
wherein the method further comprises:           
broadcasting a consensus request message for creating a data block as an immutable record of the currency pair and the forward exchange rate.            
(see at least:  Bisikalo ibidem; & paras [0008], [0101]-[0103],  [0210] & [0237]/FIG.24 for claimed limitations above;  & paras [0008]-[0009] about distributed crypto-currency and digital currency that together are the same as ‘the currency pair and the forward exchange rate’)       
(see at least:   Musier ibidem)     
(see at least:  Wilson ibidem)    




With respect to Claims 1-9 & 20, the limitations of these device claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 10-18 over Bisikalo in view of Musier & Wilson, because the limitations of these device Claims 1-9 & 20 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 10-18 as described above.             



With respect to Claim 19, the limitations of this non-transitory computer-readable storage medium claim are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 10-18 over Bisikalo in view of Musier & Wilson, because the limitations of this non-transitory computer-readable storage medium Claim 19 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 10-18 as described above.           

 Response to Arguments 
Applicant's remarks and claim amendments dated 18 FEBRUARY 2021 with respect to the rejection of amended Claims 1-20 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  However, based on amendments to independent Claims 1, 10 & 19, the previous rejections under 35 USC 102 have been withdrawn.  Thus, the rejection of amended Claims 1-20, as described above, is being maintained herein with some modifications in this Office Action, where needed to provide clarification in response to the Applicant’s claim amendments & remarks by adding new Musier reference that has been added in response to the Applicant’s latest claim amendments of 02/18/2021.          

Applicant's arguments with respect to rejection of amended Claims 1-20 under 35 USC 103 have been considered, but they are moot in view of the new ground/s of rejection (Musier reference), which was necessitated by the Applicant's ‘amendments to the claims’ and/or arguments.  See MPEP § 706.07(a).          

Examiner notes that in response to the Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on a combination of references under 35 USC 103.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the Applicant is informed that the references cited in the rejection of claims must be read in their entirety as other passages and drawings may also apply.               
In further response to the Applicant's ‘amendments to the claims’ and arguments against 35 USC 103 rejection, Examiner notes that when combining references for rejection under 35 USC 103, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).                   

2112 [R-3]    Requirements of Rejection Based on Inherency;  Burden of Proof      

upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).          

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be 
shown for language added to any original claims on amendment and any new claims. i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).           
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.              


The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.            


The Examiner has pointed out particular references contained in the prior art of 
record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as 


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.                   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should 

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.                  

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov     
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691